DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, regarding claim 1, 8, the term “in particular” is unclear as to whether or not applicant is positively reciting the language following the term.  Furthermore, it is unclear what “its treatment” is referring to.  “an ophthalmic lens” is recited twice and it is unclear if they are referring to the same lens or a plurality of lens.  “the circumference” lacks antecedent basis.  The recitation “to in an assembled state of two such carriers extend into a corresponding one of the plurality of recesses” is unclear as it appears to be grammatically incorrect and it is unclear what applicant intends to recite with this limitation.  Regarding claim 4, “the assembled state” lacks antecedent basis.  Regarding claim 12, the scope of the claims is unclear because it recites a carrier array for forming a plurality of carriers according to claim 1; however, claim 1 is directed to a single carrier and not a plurality of carriers.  Furthermore, it is unclear if the “plurality of baskets” and “plurality of retainers” are referring to the same basket and retainer in claim 1 or to different baskets and retainers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2018/0281321 to Stutz et al. (Stutz).
Regarding claim 12, Stutz discloses a carrier array (40) for forming a plurality of carriers (intended use), the carrier array comprising a plurality of baskets (10) and a plurality of retainers (20), each basket of the plurality of baskets comprising a basket wall defining a concave cavity for accommodating ophthalmic lens (100, abstract), the basket further comprising a plurality of recesses (12) arranged in the basket walls at different angular locations along the circumference of the baskets (abstract), each recess of the plurality of recesses being arranged to extend downwardly from an upper rim of the basket wall (¶0011), each retainer comprising a plurality of retainer arms (21) corresponding to the plurality of recesses (12), the retainer arms being arranged in star-shaped configuration at angular locations corresponding to the angular locations of the recesses (12) along the circumference of the basket (10, abstract), wherein said retainer is integrally formed with each basket on a side of the basket opposite the basket wall defining the concave cavity and wherein the baskets and retainers of the carrier array are arranged in a matrix configuration comprising one or more rows and columns (Fig 1, ¶0021).
Regarding claim 13, Stutz discloses a carrier tray (Fig 3) comprising a frame (31) and one or more carrier arrays (40) according to claim 12 attached to the frame (31) (¶0062).
Regarding claim 14, Stutz further discloses carrier stack system comprising a plurality of carrier trays according to claim 13 arranged one above the other to form a stack (Fig 5), wherein with respect to two carrier trays adjacently arranged in the stack the retainer arms (21) of the retainer of the upper carrier tray of the two adjacent arranged carrier trays extend into recesses (12) in the basket wall of the basket of the lower carrier tray of the adjacent arranged carrier tray (Fig 6, ¶0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0185209 to Reece et al. (Reece) in view of US 2018/0281321 to Stutz et al. (Stutz).
Regarding claim 1, Reece discloses a carrier for carrying an ophthalmic lens in particular soft contact lens during its treatment in a bath (intended use), the carrier comprising a basket (100, Fig 1) comprising a basket wall defining a concave cavity (C) for accommodating the lens, the basket further comprising a plurality of recesses (105) arranged in the basket wall at different angular locations along the circumference of the basket, each recess being arranged to extending downwardly from an upper rim of the basket wall (Fig 1, ¶0020), wherein the basket wall defining the concave cavity comprises first and second concavely curved section (A, B, Fig 4 below), the first and second concavely curved sections each having a curvature, with the curvature of the first concavely curved section (B, Fig 4 below) being different from the curvature of the second concavely curved section (A, Fig 4 below).  Reece does not teach a retainer as recited.  However, Stutz discloses a carrier (Fig 1) for carrying ophthalmic lens and in particular discloses the carrier comprising a retainer (20) comprising a plurality of retainer arms (21) corresponding to a plurality of recesses (12) arranged in the basket wall (10), the retainer arms being arranged in a star-shaped configuration at angular locations corresponding to angular location of the recesses (12) along the circumference of the basket to an assembled state of two such carriers extend into a corresponding one of the plurality of recess in the basket wall to retain the lens in the carrier (abstract, Fig 6).  One of ordinary skill in the art would have found it obvious to incorporate a retainer to the carrier of Reece as suggested by Stutz in order to facilitate holding of the lens.


    PNG
    media_image1.png
    517
    520
    media_image1.png
    Greyscale



Regarding claim 2, the modified Reece further discloses first concave curved section (B) is a lower section and second concave curved section (A) is an upper section of the basket wall, the upper and lower section being coaxially arranged about a central axis of the basket (at hub 102).
Regarding claim 3, the modified Reece further discloses lower section (B) having a stronger curvature (smaller radius) than upper section (A).
Regarding claim 4, the modified Reece further discloses wherein the retainer arms (21, Stutz) are arranged to have a protruding shape (Fig 1, Stutz) and in assembled state of two carriers can protrude into concave cavity (C) defined by basket wall to further limit space for lens in the carrier (Stutz, Fig 6, ¶0040) since it has the structure as recited.
Regarding claim 6, the modified Reece further discloses retainer arms (21) radially merge in common central hub (22) (¶0058).
Regarding claim 7, Reece further discloses basket wall comprising a transition section (C, Fig 4 above) arranged between and connecting the first (B) and second (A) concave curved sections, wherein the transition section connecting the first and second curved sections is rounded to connect the curved sections without forming any sharp edges.
Regarding claim 8, Reece further discloses basket wall comprising a plurality of basket wall segments (104) in particular at least eight segments, which are adjacently arranged to one another in direction of circumference of the basket, each individual basket wall segment being formed by a centrally arranged common basket wall bottom (102) and by two adjacently arranged webs (103) extending radially outwardly from common basket wall bottom (102) to a radial outer end of the web, the radial outer end of the web being arranged in one of the recesses of the plurality of recesses, the individual basket wall segment further being formed by a rim portion (top of 104) connecting the radial outer ends of the two adjacently arranged webs to define an opening bounded by the common basket wall bottom, two adjacently arranged webs and the rim portion.
Regarding claim 9, the modified Reece discloses the carrier of claim 1 and further discloses basket wall and retainer walls comprising a lens-contacting surface (top of each wall and the lens contacting surface of basket wall larger than sum of the contacting surfaces of all the retainer arms (Stutz, ¶0018).
Regarding claim 10, the modified Reece discloses the carrier of claim 9 and further discloses lens-contacting surface of all retainer arms convexly rounded (¶0019).

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece in view of Stutz and US 2003/0024829 to Matsuzawa et al. (Matsuzawa).
Regarding claim 5, the modified Reece teaches the carrier of claim 4 but does not teach protruding shape comprising first and second portions of the retainer arms, first portion having a convex shape and second portion having a concave shape.  However, Matsuzawa discloses retainer arms having first and second portions (A, B, Fig 2b below), the first portion (A) having a convex shape and second portion (B) having a concave shape.  One of ordinary skill in the art would have found it obvious to change the shape of the retainer arms to have a concave and convex shape as suggested by Matsuzawa in order to facilitate holding of the contact lens.
Regarding claim 11, the modified Reece teaches the carrier of claim 5 but does not teach the recited dimension ranges of the curved sections of the basket wall and retainer arms.  However, one of ordinary skill in the art would have found it obvious to change the sizes of the curved sections to the range as recited in order to facilitate holding of specific size lenses since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


    PNG
    media_image2.png
    351
    493
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735